Case 1:18-cv-00465-LEK-WRP Document 32 Filed 01/18/19 Page 1 of 8        PageID #: 771



  PAUL ALSTON                     1126       LOUIS ERTESCHIK                5241
  KRISTIN L. HOLLAND              10063      HAWAI`I DISABILITY RIGHTS CENTER
  MAILE OSIKA                     9826       1132 Bishop Street, Suite 2102
  GEORGE TRAN                     10911      Honolulu, HI 96813
                                             Telephone: (808) 949-2922
  DENTONS US LLP                             Facsimile: (808) 949-2928
  1001 Bishop Street, Suite 1800             E-mail: louis@hawaiidisabilityrights.org
  Honolulu, HI 96813
  Telephone: (808) 524-1800
  Facsimile: (808) 524-4591                  Attorneys for Plaintiff
  E-mail: paul.alston@dentons.com            HAWAI`I DISABILITY RIGHTS CENTER
          kristin.holland@dentons.com
          maile.osika@dentons.com
          george.tran@dentons.com

                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI`I

  HAWAI`I DISABILITY RIGHTS                   Case No. CV18-00465 LEK-RLP
  CENTER, in a representative capacity
  on behalf of its constituents,              PLAINTIFF HAWAI`I DISABILITY
                                              RIGHTS CENTER’S
               Plaintiff,                     SCHEDULING CONFERENCE
                                              STATEMENT; CERTIFICATE OF
        vs.                                   SERVICE

  CHRISTINA KISHIMOTO, in her                 Rule 16 Scheduling Conference:
  official capacity as Superintendent of      Date: January 28, 2019
  the State of Hawai`i, Department of         Time: 9:30 a.m.
  Education; and PANKAJ BHANOT, in            Judge: Hon. Richard L. Puglisi
  his official capacity as Director of the
  State of Hawai`i, Department of             No Trial Date
  Human Services,

               Defendants.
Case 1:18-cv-00465-LEK-WRP Document 32 Filed 01/18/19 Page 2 of 8            PageID #: 772



            PLAINTIFF HAWAI`I DISABILITY RIGHTS CENTER’S
                SCHEDULING CONFERENCE STATEMENT
               Plaintiff Hawai`i Disability Rights Center (“Plaintiff” and/or

  “HDRC”) hereby submits its Scheduling Conference Statement pursuant to Rule

  16 of the Federal Rules of Civil Procedure, Local Rule 16.2(b) for the United

  States District Court for the District of Hawai`i, and the Court’s Order Setting Rule

  16 Scheduling Conference from November 28, 2018 [Dkt. No. 6].1

  I.    NATURE OF THE CASE
               On November 28, 2018, Plaintiff filed this suit against CHRISTINA

  KISHIMOTO, in her official capacity as Superintendent of the State of Hawai`i,

  Department of Education; and PANKAJ BHANOT, in his official capacity as

  Director of the State of Hawai`i, Department of Human Services (together,

  “Defendants”) pursuant to 42 U.S.C. § 1983 for injunctive and declaratory relief

  [Dkt. No. 1]. Plaintiff brings this suit on behalf of its constituents who are children

  and young adults in Hawai`i diagnosed with Autism Spectrum Disorder

  (“Autism”) who require some level of Applied Behavior Analysis (“ABA”)

  services during the school day. Plaintiff alleges, among other things, that


  1 The Court’s Docket Text associated with Dkt. No. 6 provides that the Scheduling
  Conference before Magistrate Judge Richard L. Puglisi (RLP), the Magistrate
  Judge assigned to this case. However, the corresponding Order Setting Rule 16
  Scheduling Conference mistakenly indicates that the Scheduling Conference is
  with Magistrate Judge Kenneth J. Mansfield. Plaintiff has since confirmed with
  the Court that the conference is with Magistrate Judge Richard L. Puglisi.

                                             1
Case 1:18-cv-00465-LEK-WRP Document 32 Filed 01/18/19 Page 3 of 8              PageID #: 773



  Defendants, jointly and individually, discriminate against these individuals based

  on their Autism disability and the services they need, fail to accommodate ABA

  services during school hours in violation of federal and state laws, are

  predetermined or otherwise content not to provide sufficient or adequate ABA

  services for these students during the school day, and have ignored federal

  mandates that require such state departments to work together so as not to reduce

  services that they must provide. Plaintiff alleges that Defendants’ actions violate

  (1) the Americans with Disabilities Act (42 U.S.C. § 12101 et seq.) (ADA); (2)

  Section 504 of the Rehabilitation Act (29 U.S.C. § 701 et seq.) (Section 504); (3)

  the Medicaid Act’s Early and Periodic Screening, Diagnostic and Treatment

  mandate (42 U.S.C. § 1396 et seq.) (EPSDT); and (4) the Individuals with

  Disabilities Education Act (20 U.S.C. § 1400 et seq.) (IDEA). Defendants’ acts

  and omissions impact and are causing ongoing irreparable harm to at least 1,900

  students with Autism in the State of Hawai`i.

  II.      JURISDICTION AND VENUE
                    Federal subject matter jurisdiction exists under 28 U.S.C. §§ 1331

  (federal question), 1343 (civil rights) as well as 42 U.S.C. §1983 (civil action for

  deprivation of rights). Venue is proper in the District Court of Hawai`i pursuant to

  28 U.S.C. § 1391(b) because a substantial part of the events and omissions giving

  rise to Plaintiff’s claims occurred in the State of Hawai`i, and subject to 28 U.S.C.
                                                2
  10112670\000001\109974122\V-2
Case 1:18-cv-00465-LEK-WRP Document 32 Filed 01/18/19 Page 4 of 8                PageID #: 774



  § 1391(c) because Defendants reside in the State of Hawai`i and are subject to this

  Court’s personal jurisdiction.

  III.     JURY TRIAL
                    Plaintiff seeks injunctive and declaratory relief. No party has

  demanded a jury trial.

  IV.      DISCLOSURES
                    On January 7, 2019, the Parties’ counsel conferred in person pursuant

  to FRCP Rule 26(f). Plaintiff is also filing a separate Report of the Parties’

  Planning Meeting pursuant to FRCP Rule 26(f) and LR26.1(b) (the “Report”).

  There are no additional issues regarding the appropriateness, extent, and timing of

  initial disclosures that are not already covered in the Report. Plaintiff will serve its

  initial disclosures upon Defendants pursuant to FRCP Rule 23(a)(1).

  V.       DISCOVERY, MOTIONS, AND HEARING DATES
                    On November 28, 2019, Plaintiff filed a Motion for Preliminary

  Injunction (“Motion”) [Dkt. No. 8]. The hearing on the Motion was originally set

  for January 8, 2019. The Motion is fully briefed. Following a status conference

  with Judge Leslie E. Kobayashi on December 27, 2018, the hearing date was

  vacated for the parties to submit additional letter briefs to the Court regarding

  expected witnesses and exhibits at the evidentiary hearing on the Motion. The

  Court also granted Plaintiff’s request for early, but limited, FRCP Rule 30(b)(6)

                                                 3
  10112670\000001\109974122\V-2
Case 1:18-cv-00465-LEK-WRP Document 32 Filed 01/18/19 Page 5 of 8                PageID #: 775



  depositions of Defendants’ designees. The parties were further ordered to meet

  and confer on the dates and FRCP Rule 30(b)(6) topics. A new hearing date for

  the Motion has not yet been set, but Plaintiff requested a hearing date after the

  depositions.

                    On January 7, 2019, the parties, through their respective counsel, met

  and conferred in person to discuss the topics pursuant to FRCP Rule 26(f) and

  proposed dates and logistics for the FRCP Rule 30(b)(6) depositions. Also on

  January 7, 2019, Plaintiff served requests for production of documents upon both

  Defendants. Defendants’ written responses to those document requests are

  currently due on or before February 6, 2019.

                    On January 8, 2019, Plaintiff submitted its letter brief regarding

  witnesses and exhibits for the evidentiary hearing on the Motion to the Court [Dkt.

  No. 27]. On January 15, 2019, Defendants submitted their respective letter brief

  regarding witnesses and exhibits to the Court [Dkt. No. 28]. Plaintiff requested

  that Defendants produce all of the exhibits listed in Defendants’ exhibit list and the

  parties are both currently working to coordinate the exchange of their respective

  exhibits.




                                                 4
  10112670\000001\109974122\V-2
Case 1:18-cv-00465-LEK-WRP Document 32 Filed 01/18/19 Page 6 of 8               PageID #: 776



                    On January 17, 2019, this Court entered the parties Stipulated

  Protective Order [Dkt. No. 29]. Upon receipt of fully-executed parent consent

  forms2 and subject to the terms of the Stipulated Protective Order, Defendants have

  agreed to produce to Plaintiff the student records and files of the HDRC

  constituents whose parents submitted declarations in support of Plaintiff’s Motion.

                    On January 17, 2019, the Court directed the parties to schedule a

  status conference with the Court at the conclusion of the FRCP Rule 30(b)(6)

  depositions that are expected to take place in February 2019 to discuss the

  proposed duration of the evidentiary hearing, the proposed witnesses and their

  anticipated testimony, and the exhibits identified in the letter briefs [Dkt. No. 30].

                    The parties have recently agreed on February 14, 2019 as the date for

  the FRCP Rule 30(b)(6) depositions of Defendants’ designees. Plaintiff will notice

  the depositions accordingly.

                    No other motions are currently pending.




  2 Pursuant to this Court’s Order Regarding Discovery Letter Briefs, entered on
  December 18, 2018 [Dkt. No. 15], Defendants provided consent forms required to
  release student records to Plaintiff. To date, Plaintiff has provided fully executed
  consent forms to Defendants for all parent declarants except one.

                                                5
  10112670\000001\109974122\V-2
Case 1:18-cv-00465-LEK-WRP Document 32 Filed 01/18/19 Page 7 of 8                     PageID #: 777



  VI.      SPECIAL PROCEDURES
                    Plaintiff does not request any special procedures at this time. As

  discussed at the FRCP Rule 26(f) meeting and set forth in the related Report,

  Plaintiff is open to a settlement conference with the Magistrate Judge.

  VII. RELATED CASES
                    In 2014, Plaintiff sued Defendant DHS pursuant to 42 U.S.C. § 1983

  based on allegations that its policy not to cover medically necessary ABA services

  for Medicaid recipient children and young adults with Autism violated its EPSDT

  mandate. J.E. v. Wong, Case No. CV14-00399 HG-KJM. Plaintiff prevailed in

  that case and this Court directed DHS to notify Medicaid recipients (i) that ABA is

  a covered service when medically necessary pursuant to the EPSDT mandate, and

  (ii) how to obtain such coverage. Id., Order, 2016 WL 4275590, at *10, 15, 17 (D.

  Haw. Aug. 12, 2016). Part of this current case involves allegations of DHS’s

  ongoing failure to adequately notify parents of Medicaid recipient children with

  Autism how to access medically necessary ABA services during the school day.

                    Plaintiff is not aware of any other related cases at this time.




                                                  6
  10112670\000001\109974122\V-2
Case 1:18-cv-00465-LEK-WRP Document 32 Filed 01/18/19 Page 8 of 8   PageID #: 778



                    DATED: Honolulu, Hawai`i, January 18, 2019.


                                             /s/ Maile Osika
                                          PAUL ALSTON
                                          KRISTIN L. HOLLAND
                                          MAILE OSIKA
                                          GEORGE TRAN
                                          LOUIS ERTESCHIK
                                          Attorneys for Plaintiff




                                             7
  10112670\000001\109974122\V-2
